Citation Nr: 0334707	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of initial rating for service-connected post 
arthroscopic surgery of the right knee with minimal 
degenerative changes, evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1980 to July 
1984, in the Reserves apparently from July 1984 to March 
1991, and full time National Guard active duty from July 1993 
to April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for post arthroscopic surgery of the right knee 
with minimal degenerative changes, and assigned an evaluation 
of 10 percent, under Diagnostic Codes 5299-5260. The veteran 
entered a notice of disagreement with this decision in 
September 2002; the RO issued a statement of the case in 
November 2002; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in December 2002. 


REMAND

In this case, the veteran contends that his right knee 
disability should be given a higher initial rating as he 
feels pain on movement, atrophy, and instability on a daily 
basis.  He also contends that he is unable to secure gainful 
employment as a carpenter or mechanic, two positions he has 
held in the past, due to his knee disability.  

When evaluating a knee disability, a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and evaluation of knee 
dysfunction under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14, if there is evidence of 
additional disability.  See VAOPGCPREC 09-98.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes that provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  As service 
connection has been established for post arthroscopic surgery 
of the right knee with minimal degenerative changes, which 
involves a rating on the basis of limitation of motion due to 
arthritis, VA must consider such factors as painful motion, 
weakened movement, and excess fatigability in determining the 
current level of disability (limitation of motion and 
functional loss) due to the disability at issue. 

In addition, the veteran's level of disability since the 
effective date of the grant of service connection (here, 
April 2002) is central to the initial rating for his right 
knee impairment.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The claims file reflects the most recent VA compensation 
examination conducted was in July 2002.  Examination of the 
veteran's right knee revealed that the alignment was normal, 
there was no effusion in the knee joint, patellar compression 
was tender, and there was crepitation on movement.  Also, 
there was some pain on the medial side of the joint line.  
Mediolateral and anteroposterior movements were stable and 
the Lachman test was negative.  The examining physician noted 
that the range of motion in both active and passive tests was 
0-130 degrees.  X-rays revealed evidence of mild, early 
arthritic changes.  Furthermore, there was no evidence of 
weakness, incoordination, or fatigability.  

The Board notes that the VA examination complied with the 
requirements of DeLuca v. Brown in considering whether the 
veteran's right knee disability would be entitled to an 
increased rating on the basis of 38 C.F.R. §§ 4.40 or 4.45 
(functional loss and disability of the joints).  However, 
there is some inconsistency between the July 2002 VA 
examination findings and the opinions of the veteran's 
private physician, S. Vorenkamp, M.D., as evidenced in an 
October 2002 letter.

Dr. Vorenkamp's October 2002 letter reveals that the veteran 
had difficulty with weakness, pain, and dysfunction despite 
the use of an unloader brace for his right knee.  Dr. 
Vorenkamp stated that, on the basis of an examination, there 
was "a mild opening with valgus stress of the right knee," 
but was normal on the left knee.  There was also minor 
tenderness and measurable quadriceps atrophy of the right 
knee when compared to the left knee.  X rays showed marked 
irregularity of the medial femoral condyle and significant 
narrowing of the medial joint space.  Dr. Vorenkamp 
recommended an osteotomy and stated that he believed that the 
veteran may eventually require total joint replacement 
surgery.  

Dr. Vorenkamp's opinions, as stated in October 2002, seem to 
describe an impairment of the right knee worse than that 
reflected in the July 2002 VA examination.  Due to the fact 
there are two inconsistent opinions relating to the 
seriousness of the veteran's right knee disability issued 
only three months apart, the Board finds that further 
development is necessary before deciding the issue on appeal.  

Therefore, the Board will remand this case for appropriate 
action, to include obtaining additional medical records and 
affording the veteran another VA examination. 

Accordingly, this case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed 
with respect to this claim.  

Any notice given, or action taken 
thereafter, must comply with the holdings 
of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), and Paralyzed 
Veterans of America, et. al. v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. 
Cir. 2003), as well as any controlling 
guidance issued after the date of this 
Board decision.  

2.  The veteran should be contacted and 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for right knee disability 
since May 2001.  Thereafter, obtain 
copies of any relevant medical records 
that may be available. 38 C.F.R. § 3.159. 

3.  Obtain copies of the veteran's 
treatment records from S. Vorenkamp, 
M.D., dated between October 3, 2002, and 
the present.  Continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
Dr. Vorenkamp should be requested to 
provide a negative response if records 
are not available.

4.  Thereafter, the veteran should be 
afforded a VA orthopedic/joints 
examination to determine the severity of  
the veteran's service-connected 
disability of the right knee.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
claims folder should be sent to the 
examiner to review the relevant documents 
in conjunction with the examination, and 
the examiner should indicate in writing 
that he or she has done so.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  The range of motion should be 
reported in degrees, using a goniometer.  
In particular, the extent of any 
functional loss present with respect to 
the right knee due to weakened movement, 
excess fatigability, incoordination, or 
pain on use should be noted.  
Furthermore, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range of motion loss, as per 
the DeLuca precedent, supra, and specific 
findings should be made regarding range 
of motion of the right knee, to include 
the extent to which that motion deviates 
from normal.  The level of pain on motion 
should also be described.  The presence 
and if present the degree of severity of 
recurrent subluxation or lateral 
instability should be reported.  All 
opinions expressed should be supported by 
reference to pertinent evidence, and a 
complete rationale for any opinion 
expressed, with reference to supporting 
records, should be provided.  

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  Consideration should be 
given to staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claim remains denied, 
issue the veteran and his representative 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


